Citation Nr: 9909241	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  96-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for a cervical strain, 
currently evaluated 10 percent disabling.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1968 to October 
1991.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Honolulu 
Regional Office (RO) December 1995 decision which denied a 
rating in excess of 10 percent for service-connected cervical 
strain.  In August 1997, the case was remanded to the RO for 
additional development of the evidence.


REMAND

When this case was remanded in August 1997, the RO was 
requested, in pertinent part, to afford the veteran a VA 
orthopedic examination to determine the nature and severity 
of his service-connected cervical strain disability 
consistent with the rating criteria for evaluation of 
disabilities of the musculoskeletal system and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examiner was requested to 
assess the functional impairment associated with the service-
connected cervical spine disability, opine whether there was 
adequate pathology present to support the veteran's 
subjective complaints of pain, address the extent of 
impairment in the employment arena caused by the service-
connected cervical spine disability, and distinguish, if 
possible, between symptomatology associated with the service-
connected cervical spine disability and nonservice-connected 
cervical spine disability.  

A review of the record reveals that a VA orthopedic 
examination was conducted in December 1997.  Although the 
examination report provides a discussion of the nature of the 
veteran's subjective symptoms and reveals the range of motion 
of the cervical spine, the report does not adequately address 
the extent of functional impairment and/or impairment in the 
employment arena associated with the service-connected 
cervical strain disability on consideration of 38 C.F.R. 
§§ 4.40, 4.45, and DeLuca.  

A review of the record reveals that the December 1997 VA 
orthopedic examination report was returned by the RO to the 
examiner to address specific questions posed in the August 
1997 remand.  The Board is of the opinion that the examiner's 
October 1998 addendum to the December 1997 examination 
report, indicating that the veteran's chronic neck pain, i.e. 
cervical strain, was probably related to his motor vehicle 
accident in service, does not adequately address the 
questions posed by the Board in August 1997 (specifically, it 
has already been established that the veteran's cervical 
strain disability is related to his in-service injury because 
he is service-connected for that disability; however, he is 
not service-connected for degenerative disc disease of the 
cervical spine and it is not clear whether any symptoms or 
manifestations of the service-connected cervical strain can 
be distinguished from symptoms or manifestations of the 
nonservice-connected degenerative disc disease).  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 Vet. 
App. 335 (1993).  Where remand orders are not fully complied 
with, the Board errs in failing in its "concomitant duty" 
to ensure compliance with the terms of the remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

Based on the foregoing, the Board is of the opinion that a 
thorough VA orthopedic examination should be conducted to 
fully document the severity of the veteran's service-
connected cervical strain disability as it relates to his 
ability to function in the employment arena.  Thus, the case 
is REMANDED for the following action:

1.  The veteran should be requested to 
identify all sources of treatment 
associated with his cervical spine 
disability since December 1997.  After 
any necessary information and/or 
authorization is obtained from the 
veteran, copies of such records, VA or 
private, inpatient or outpatient, not 
already of record, should be obtained by 
the RO and added to the claims folder.  

2.  The veteran should be afforded 
another VA orthopedic examination to 
determine the nature and severity of his 
service-connected cervical strain 
disability.  The veteran's claims 
folder, including a copy of this remand, 
must be provided the examiner for review 
in conjunction with the examination.  
The examination report should include a 
description of the pertinent symptoms 
and clinical findings, and an assessment 
of the resulting functional impairment.  
The examiner should elicit all of the 
veteran's subjective complaints 
concerning his service-connected 
cervical strain disability and provide 
an opinion as to whether there is 
adequate pathology present to support 
each subjective complaint of pain.  
Symptoms attributable to the veteran's 
service-connected cervical strain 
disability should be distinguished, if 
possible, from symptoms attributed to 
any nonservice-connected cervical spine 
disability; if it is impossible to so 
distinguish the symptoms, the examiner 
should so state for the record.  The 
examiner should comment on the severity 
of the manifestations concerning the 
veteran's ability or inability to 
function in the employment arena and 
whether there are other objective 
indications of the extent of his pain, 
such as visible manifestations on 
movement of the neck and functional 
impairment due to pain.

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action should be undertaken.  
See Stegall, 11 Vet. App. at 270-71.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(the U.S. Court of Veterans Appeals prior to March 1, 1999) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

